Napton, J.
Dissenting. — "Whatever might have been the proper construction of the article in the constitution of 1865, in regard to township subscriptions and bonds, under the act of 1868, we have a legislative, judicial and popular construction of it, which, in my judgment, makes it no longer an open question. The Legislature gave an interpretation to the constitution by the act of 1868, the highest judicial tribunal in the State sanctioned that construction in the Linn county case; the convention of 1875, representing, as we assume, the will of the people, recognized this construction; and now this court is called on at the end of ten years from the passage of the act, and after the investment of millions of dollars in bonds issued on the faith of legislative, j udicial and popular interpretation, to declare the act void, and all the money invested in bonds authorized by it, to have been thrown away. I prefer to decline this responsibility. Had I been on the bench when the Linn county case was determined, and bonds were ordered to be issued, thereby affirming the constitutionality of the act of 1868, my opinion might have been otherwise than the one announced. As the opportunity did not offer, I can’t say, with propriety, what my opinion would have been — but I can say now, that whatever it might have been, I would never, subsequently to the action of the counties in conformity to the opinion of the court and the investment of capitalists in the bonds issued, undertake to set up my individual opinion in opposition to the declared sanction of the court. The matter was res adjudieata so far as bondholders, who. invested . on. theofjt, were QAnqerne'N *372and so this court declared in State, use of Neal, v. Saline County, (48 Mo. 391,) and so this court unanimously decided in The State v. Miller, (50 Mo. 129). In fact, the constitutionality of the act of 1868, upon the point now urged, was never questioned in this State until the decision of the Supreme Court of the United States in Harshman v. Bates Co., a decision which that court retracted on the first opportunity. So that when the present case arose, the law had the sanction of the Legislature, the State judiciary, the Federal judiciary and the convention of 1875. Legislative, judicial and popular interpretation all corresponded, and on the faith of this construction, bonds, to the amount of millions of dollars, were purchased by our citizens, and the only effect of the present decision is to annul their title, whilst the citizens of other States and foreigners may still proceed to get judgments and collect them.
I, therefore, dissent, in toto, from the decision.